DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 09/13/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a copy of the non-patent literature publication by Fibrefab or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP1310814A1 patent publication (the ‘814 publication).
Regarding claims 1-3, the ‘814 publication teaches a fiber optic distribution cable, comprising: a jacket (50) formed from one of a polyvinyl chloride or a low smoke zero halogen material ([0030]), the jacket comprising an outer surface (facing exterior) and an inner surface (facing interior toward strength 
Regarding claims 4, 5, see [0030].
Regarding claim 6, see [0022].
Claims 1, 7-11, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Connectivity Cable Brochure” document by Fibrefab.  
Regarding claim 1, the Fibrefab document teaches, with reference to pages 19-20, a fiber optic distribution cable comprising: a jacket formed from one of a polyvinyl chloride or a low smoke zero halogen material (LSZH Jacket in picture and description), the jacket comprising an outer surface and an inner surface, wherein the outer surface is an exterior surface of the cable and the inner surface defines an interior space of the cable (as shown in picture); a plurality of optical fibers disposed within the interior space (2 to 24) fibers as mentioned in the description and shown in picture); and a plurality of strength members disposed within the interior space (aramid strength members of inner jacket in picture and description); wherein a fiber density of the cable is greater than 1.3 fibers per square millimeter (e.g., a 12-fiber count with a nominal outer diameter 2.95mm results in a fiber density of 1.75 fibers per square mm, a 24-fiber count with a nominal outer diameter 3.8mm results in 2.11 fibers per square mm).
Regarding claims 7-11, the Fibrefab document further teaches fibers having external diameters of 245±10, 244.5±7.5, 242±8, 242±10 microns (pages 5-10), a fiber count of 2-24 for a nominal cable diameter of 2.95 mm, which results in a fiber density of 0.29 to 3.51.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2012/0155814 to Leonard et al. in view of the Fibrefab document cited above.
Regarding claims 1, 12-15, Leonard teaches a rugged optical fiber cable having both high fiber density and high resistance to crush, impact and moisture exposure, comprising an outer jacket (outer layer 22), an aramid yarn strength layer 28, a plurality of optical fibers disposed in an interior defined by the inside surface of the outer jacket, wherein the outer jacket is a thermoplastic material such as PVC extruded direction onto the aramid yard layer 28.  Leonard does not specify a fiber density range within the cable.  The Fibrefab document, as stated above, also teaches a high density optical fiber cable having a fiber density of up to 3.51 for the application of high density connectivity, wherein each fiber is preferably 200-500 microns in diameter with a coating of approximately 62.5 microns thick.  (See at least [0029], [0031])  It would have been obvious to one having ordinary skill in the art to modify Leonard’s invention by optimizing a proper dimension for the cable to accommodate the number of 
Regarding claim 18, Leonard teaches the application of the invention to be loose tube constructed high fiber density cables. ([0002]-[0005], [0043])
Regarding claim 19, Leonard teaches the fibers may be bonded by a coating 20 as illustrated in Fig. 3.
Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘814 publication, the Fibrefab document and/or Leonard et al. as applied to claim 1 above, and further in view of WO2015/024443A1 patent publication (the ‘442 publication, English translation attached).  The claimed invention is anticipated and/or render obvious as discussed above except for a range of thickness for the outer jacket as recited.  The ‘443 publication also teaches a loose tube fiber optic cable having a plurality of optical fibers enclosed by a reinforcing yarn layer 6 and an outer jacket 7 formed from halogen-free flame retardant LSZH, wherein the outer jacket has a thickness of 1.2 mm.  The cable jacket thickness is determined on the basis of providing strength and/or protection, among others, for the optical fibers therein, and it would have been obvious to one having ordinary skill in the art to modify the invention taught and/or suggested by the ‘814 publication, the Fibrefab document and/or Leonard et al. to optimize the thickness of the cable jacket, for example, about 1.2 mm based on the suggestion by the ‘442 publication, for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883